Citation Nr: 1626688	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Basic eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 8, 1976 to April 9, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Loan Center.  This matter was subsequently transferred to the VA Regional Office (RO) in Roanoke, Virginia.

In November 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.


FINDING OF FACT

The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are met. 38 U.S.C.A. §§ 3701, 3702 (West 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for VA home loan benefits is granted to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  As pertinent here, eligibility is established if a veteran served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable; or was discharged or released from a period of active duty for a service-connected disability after September 15, 1940.  38 U.S.C.A. § 3702(a)(2)(B).  

A review of Veteran's service personnel records revealed that he was discharged from the service pursuant to a Medical Board proceeding which recommended his discharge due to recurrent dislocation of his right shoulder.  A July 1976 rating decision granted service connection for dislocation of the right shoulder.

Accordingly, he was "discharged or released from a period of active duty for a service-connected disability after September 15, 1940."  As such, his discharge meets the criteria to establish basic eligibility for VA home loan benefits.  38 U.S.C.A. § 3702(a)(2)(B).  


ORDER

Basic eligibility for the award of VA home loan benefits is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


